
	
		III
		110th CONGRESS
		2d Session
		S. RES. 616
		IN THE SENATE OF THE UNITED STATES
		
			July 21 (legislative day, July 17),
			 2008
			Mrs. Lincoln (for
			 herself, Ms. Snowe,
			 Mr. Levin, Ms.
			 Collins, Ms. Stabenow,
			 Ms. Landrieu, Mrs. Murray, Mr.
			 Durbin, Mrs. Dole,
			 Mr. Salazar, Mrs. Boxer, Mrs.
			 Feinstein, Mr. Reed,
			 Mr. Johnson, Mrs. Clinton, Ms.
			 Klobuchar, Ms. Cantwell, and
			 Mr. Brown) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		
			October 2
			 (legislative day, September 17), 2008
			Committee discharged; considered, amended, and agreed
			 to
		
		RESOLUTION
		Reducing maternal mortality both at home
		  and abroad.
	
	
		Whereas more than 536,000 women die during pregnancy and
			 childbirth every year which is one every minute;
		Whereas in 15 percent of all pregnancies, the
			 complications are life-threatening;
		Whereas girls under 15 are 5 times more likely to die in
			 childbirth than women in their 20s;
		Whereas nearly all these deaths are preventable;
		Whereas survival rates greatly depend upon the distance
			 and time a woman must travel to get skilled emergency medical care;
		Whereas care by skilled birth attendants, nurses,
			 midwives, or doctors during pregnancy and childbirth, including emergency
			 services, and care for mothers and newborns is essential;
		Whereas the poorer the household, the greater the risk of
			 maternal death, and 99 percent of maternal deaths occur in developing
			 countries;
		Whereas newborns whose mothers die of any cause are 3 to
			 10 times more likely to die within 2 years than those whose mothers
			 survive;
		Whereas more than 1,000,000 children are left motherless
			 and vulnerable every year;
		Whereas young girls are often pulled from school and
			 required to fill their lost mother’s roles;
		Whereas a mother’s death lowers family income and
			 productivity which affects the entire community;
		Whereas in countries with similar levels of economic
			 development, maternal mortality is highest where women’s status is
			 lowest;
		Whereas the United States ranks 41st among 171 countries
			 in the latest UN list ranking maternal mortality;
		Whereas the overall United States maternal mortality ratio
			 is now 11 deaths per 100,000 live births, one of the highest rates among
			 industrialized nations;
		Whereas United States maternal deaths have remained
			 roughly stable since 1982 and have not declined significantly since
			 then;
		Whereas the Centers for Disease Control estimates that the
			 true level of United States maternal deaths may be 1.3 to 3 times higher than
			 the reported rate; and
		Whereas ethnic and racial disparities in maternal
			 mortality rates persist and in the United States maternal mortality among black
			 women is almost four times the rate among non-Hispanic white women: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)makes a stronger commitment to reducing
			 maternal mortality both at home and abroad through more effective financial
			 investment and participation in global initiatives; and
			(2)recognizes that the right to access quality
			 and affordable health care is essential to improving maternal health.
			
